DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilch et al., (US 2012/0288455).
	Pilch et al. teaches “anti-erosion oral care formulations and methods that provide erosion protection while maintaining adequate cleaning performance” (Abstract).
polyacrylates” (p. 2, para. [0025]), which “may be incorporated into the orally acceptable vehicle of the present invention in amounts in the range of 0.01 to 20% by weight” (p. 3, para. [0026]); salts such as “zinc”, and “calcium carbonate” (p. 3, para. [0027]) as abrasive, which “will normally be in the range of 5 to 40% by weight and preferably 10 to 25% by weight” (Id. para. [0030]); humectants “such as glycerol, sorbitol and a polyethylene glycol” or mixtures thereof “in the range of 10 to 50% by weight” (Id. para. [0032]); organic thickeners such as “xanthan gum”, which “may be incorporated in the orally acceptable vehicle of the present invention at a concentration of 0.1 to 3% by weight and preferably 0.4 to 1.5% by weight” (Id. para. [0034]), as per claims 1, 3-7, 9, 11-14.
	As a dentifrice comprising the claimed components, the prior art formulations would have been capable of performing the intended uses, as per claim 14.

	Pilch et al. teaches a specific embodiment of an anti-erosion toothpaste comprising water, glycerin, sodium monofluorophosphate (fluoride ion source), sodium lauryl sulfate, 14.8% Precipitated Calcium Carbonate, 0.2% xanthan gum, 0.2% Carbopol (synthetic polyacrylic acid polymer; carbomer)(p. 5, Example 3, Table 3, para. [0049]).
	The prior art embodiment is not anticipatory insofar as the amount of calcium carbonate does not fall within claimed range.
Generally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
prima facie case of obviousness exists insofar as the claimed range of 25% to 40% by weight for the calcium carbonate lies inside the prior art range of 5% to 40% by weight range for calcium carbonate.

2) Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilch et al., (US 2012/0288455) as applied to claims 1, 3-9, 11-14 above, and further in view of Poth et al., (US 2015/0297477).
	Pilch et al., which is taught above, differs from claims 2 and 10 insofar as it does not teach a viscosity or basic amino acid for the oral care formulations.

	Poth et al. teaches, “It is preferred that the [sic] when the oral care composition is a dentifrice, the vehicle is particular provide a dentifrice with a viscosity of 10,000 CPS to 700,000 CPS, preferably 30,000 CPS to 300,000 CPS” (p. 5, para. [0066]).
	Poth et al. further teaches use of arginine (basic amino acid) as desensitizing agent in oral care formulations (p. 5, para. [0058]).
Generally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
 	Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to provide a viscosity to 200000-1000000 cps for the oral care formulations of Pilch et al. since having a viscosity of 10,000 CPS to 700,000 CPS is considered suitable for oral care formulations, as taught by Poth et al. Here a prima facie case of obviousness exists insofar as the claimed range of 200,000 to 1,000,000 cps overlaps with the prior art range of 10,000 to 700,000 cps.

Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
	It would have also been obvious to add the basic amino acid, i.e. arginine, of Poth et al. to the oral care formulations of Pilch for the advantage of providing a desensitizing property to the formulations, as taught by Poth et al.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612